                  Case 17-15049         Doc 61   Filed 07/24/19   Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MARYLAND DISTRICT OF MARYLAND
                                   Greenbelt Division

IN RE:

PHILLIP MAURICE POPE                                Chapter 13
                                                    Case No. 17-15049-WIL
             Debtor

SPECIALIZED LOAN SERVICING LLC.                     Ref. Dkt. #33, 45, 53

             Movant

v.

PHILLIP MAURICE POPE
         (Debtor)

KIM LOREN POPE
        (Co-Debtor)

TIMOTHY P. BRANIGAN
        (Trustee)

            Respondents
          AFFIDAVIT OF DEFAULT TERMINATING THE AUTOMATIC STAY

         COMES NOW, Specialized Loan Servicing, LLC. (“SLS”) by undersigned counsel

hereby gives notice of the following:

         1. That a Consent Order Modifying Automatic Stay (“Consent Order”) was entered by

this Court on November 09, 2017.

         2. That pursuant to the terms of the Consent Order, a Notice of Default was served and

filed on October 4, 2018 and a second Notice of Default was served February 21, 2019.

         Pursuant to the terms of the Consent Order and Notice of Default entered herein and the

Debtor’s failure to make timely payments has resulted in more than two Notices of Default, the
                 Case 17-15049         Doc 61   Filed 07/24/19   Page 2 of 3



Automatic Stay and Co-Debtor Stay is terminated and SLS is free to exercise its rights under the

terms of the Note and Deed of Trust.


Date: __July 24, 2019_______

                                            Respectfully submitted,

                                             /s/ Kathryn Smits
                                            Kathryn Smits, Bar #13912
                                            Elizabeth M. Abood-Carroll, Bar #20631
                                            Orlans PC
                                            PO Box 2548
                                            Leesburg, VA 20177
                                            (703) 777-7101
                                            Attorneys for Specialized Loan Servicing, LLC.
                                            jtarburton@orlans.com
                                            ksmits@orlans.com
                                            eabood-carroll@orlans.com
                  Case 17-15049        Doc 61      Filed 07/24/19    Page 3 of 3



                                 CERTIFICATE OF SERVICE

       The undersigned states that on July 24, 2019, copies of the foregoing Notice of Intent to
Foreclose were filed with the Clerk of the Court using the ECF system, which will send
notification of such filing to the following:

Timothy P. Branigan
9891 Broken Land Parkway, Suite 301
Columbia, MD 21046
cmecf@chapter13maryland.com
Bankruptcy Trustee

Kimberly D. Marshall
603 Post Office Road
Suite 209
Waldorf, MD 20602
somdbankruptcy@aol.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Notice of Intent to Foreclose to the following non-ECF participants:

Phillip Maurice Pope
4400 Pleasant Court
Huntington, MD 20639
Debtor

Kim Loren Pope
4400 Pleasant Court
Huntingtown, MD 20639
Co-Debtor

                                                /s/ Kathryn Smits
                                                John E. Tarburton, Esquire
                                                Kathryn Smits, Esquire
                                                Elizabeth M. Abood-Carroll, Esquire
